DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–5, 7–13 and 15–19 are allowable in view of Hoke et al., US 2006/0272508 A1 (“Hoke”). 
Hoke discloses a filter assembly (i.e. air cleaner 2). Hoke Fig. 1, [0033]. The filter assembly 2 comprises a support frame (i.e., hydrocarbon adsorbent coated substrate 22). Id. at Fig. 1, [0031]. The filter assembly 2 comprises a filter media (i.e., upstream protective screen 24) couple to the support frame 22. Id. The filter media 24 has a dirty side that received and air stream (i.e., the side that is adjacent to element 14) and a clean side that outputs the air stream after having been filtered by the filter media (i.e., the side that is in direct contact with hydrocarbon adsorbing material 28). Id. at Fig. 1, [0033]. The filter assembly 2 comprises a conditioning device (i.e., hydrocarbon adsorbing material 28 and downstream protective screen 26) coupled to the support frame 22. Id. The conditioning device 28, 26 is positioned downstream of the clean side of the filter media 24 with respect to the air stream. Id. The conditioning device 28, 26 directly contacts the clean side of the filter media (i.e., best shown in the alternative embodiment, where the conditioning device 32 is in direct contact with the clean side of filter media 34). Id. at Figs. 3, [0034]. Hoke discloses that the conditioning device 28, 26 comprises a plate (i.e., the conditioning device 28, 26 is shown as a plate) to condition the air stream (i.e., adsorb hydrocarbon). Id. at Fig. 1, [0033].  The plate 26, 28 comprises a first plate section (i.e., hydrocarbon adsorbing material 28) defining channels (see annotated Fig. 1). The first plate section 28 is in contact with the filter media 24. Id. at Fig. 1, [0031]. The plate 28, 26 also comprises a second plate section (i.e., downstream protective screen 26) in contact with the first plate section 28 and downstream of the first plate section. Id. The second plate section 26 defining holes in series with the channels. Id. at Fig. 1. The channels of first plate section 28 are larger in cross-sectional area than the holes of the second plate section 26. Id. at Fig. 1. The cross-sectional area is taken in a plane perpendicular to a flow direction of the air stream (as illustrated in annotated Fig. 1).

    PNG
    media_image1.png
    799
    972
    media_image1.png
    Greyscale

Hoke does not disclose that the upstream side of the condition device comprises at least one raised portion and a recessed portion. 
Claims 2–5, 7–13 and 15–19 are allowable as they depend on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                      

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776